Citation Nr: 1615343	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  11-00 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether the reduction of non-service-connected pension benefits based on the Veteran's income for 2006, 2007, and 2008 was proper. 


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from July 1966 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) Pension Management Center in St. Paul, Minnesota.

The issue of whether new and material evidence has been submitted to reopen the claim of service connection for an acquired psychiatric disability, to include posttraumatic stress disorder, appears to have been raised by the record in a January 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).


FINDINGS OF FACT

The Veteran's countable income in 2006, 2007, and 2008 for the purpose of determining eligibility for receipt of non-service-connected pension benefits was correctly calculated.


CONCLUSION OF LAW

The reduction of non-service-connected pension benefits based on the Veteran's income for 2006, 2007, and 2008 was proper.  38 U.S.C.A. §§ 1503 (West 2014); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  As explained below, this claim is being denied as a matter of law.  VCAA notice is not required because the United States Court of Appeals for Veterans Claims (Court) has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty to assist nor the duty to notify provisions of the VCAA are implicated. Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

Improved nonservice-connected pension is a benefit payable by VA to a veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of the veteran's willful misconduct.  38 U.S.C.A. § 1521(a)  (West 2014).  Basic entitlement to pension exists if, among other criteria, the veteran's income is not in excess of the specified maximum annual pension rate (MAPR).  38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3), 3.23(a), (b), (d)(4) (2015).  

The maximum annual rates of pension and death pension payable are published in Appendix B of VA Manual M21-1 and are to be given the same force and effect as if published in VA regulations.  38 C.F.R. § 3.21 (2015).  Effective December 1, 2005, the maximum annual rate of improved pension for permanent and total disability for a Veteran with no dependents was $10,579.  The maximum annual rate was increased to $10,929, effective December 1, 2006, and to $11,181 effective December 1, 2007.  Veterans Benefits Administration Manual M21-1, Part I, Appendix B.

In determining annual income for payment of pension, all payments of any kind or from any source shall be counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272.  Recurring income, received or anticipated in equal amounts and at regular intervals such as weekly, monthly, quarterly and which will continue throughout an entire 12-month annualization period, will be counted as income during the 12-month annualization period in which it is received or anticipated. 38 C.F.R. § 3.271(a)(1).  Nonrecurring income, received or anticipated on a one-time basis during a 12-month annualization period, will be counted as income for a full 12-month annualization period following receipt of the income.  38 C.F.R. § 3.271(a)(1)-(3).  The amount of any nonrecurring countable income received by a beneficiary shall be added to the beneficiary's annual rate of income for a 12-month annualization period commencing on the effective date on which the nonrecurring income is countable.  38 C.F.R. § 3.273(c) (2015).

The following shall be excluded from countable income for the purpose of determining entitlement to improved pension: welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of 
death of the other joint owner); and medical expenses which have been paid in excess of five percent of the MAPR.  38 C.F.R. § 3.272.  Income from Social Security Administration (SSA) disability benefits is not specifically excluded and therefore is included as countable income.  38 C.F.R. § 3.272.  Exclusions from countable income include unreimbursed medical expenses that are in excess of five percent of the applicable MAPR and that have been paid within the 12-month annualization period regardless of when the indebtedness was incurred.  38 C.F.R. § 3.272(g).

In June 2010, the Veteran's non-service-connected pension benefits for 2006, 2007, and 2008 were reduced due to previously unreported income from employment and the Social Security Administration.  A letter of record from the Social Security Administration states that the Veteran would receive $714 a month in retirement benefits beginning with May 2008.  There is also a notification of record from the Social Security Administration that the monthly benefits would be increased to $755 a month beginning in 2009.  One of the Veteran's former employers, V.T.S., indicated in an August 2008 submission that the Veteran was a former employee.  Another former employer, P.C.A., confirmed in October 2008 that the Veteran had $2,537.61 of income in 2006, $14,870.18 in 2007, and $7,586.96 in 2008.  In August 2009, the Veteran submitted a W-2 from 2007 showing $14,870.18 of income from P.C.  He also wrote that he received $714 a month from Social Security beginning in 2008, which was later increased to $755 a month.  Therefore, the Veteran has verified the income from Social Security and the 2007 income from P.C.A.  In addition, P.C.A. has confirmed the Veteran's income for 2006, 2007, and 2008, and V.T.S. has confirmed employing the Veteran.  The record shows that the Veteran's countable income for 2006, 2007 and 2008 was properly calculated.

No equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress.  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992).  The facts of this case establish that the Veteran's non-service-connected pension benefits were reduced because of previously unreported income for 2006, 2007, and 2008, and that the income for those years was properly calculated in the June 2010 decision.  Therefore, the appeal must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. As the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The reduction of non-service-connected pension benefits based on the Veteran's income for 2006, 2007, and 2008 was proper, and the appeal is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


